 8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 1 of 16 - Page ID # 1312




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DOUBLETAP DEFENSE, LLC,                                Case No. 8:18-cv-492

                    Plaintiff,                              ORDER ON
                                                         FINAL PRETRIAL
       vs.                                                CONFERENCE

HORNADY MANUFACTURING CO.,

                    Defendant.


      A final pretrial conference was held on the 21st day of September, 2021.
Appearing for the parties as counsel were:


      Robert J. Kaufman and Eric M. Underriner for DoubleTap Defense, LLC
      Andre R. Barry and Nathan D. Clark for Hornady Manufacturing Co.


      (A)    Exhibits. See attached Exhibit List. The parties stipulate and agree,
as set forth in section (I) below, that they will list their respective objections to
exhibits in the Exhibit List no later than October 1, 2021.


      Caution: Upon express approval of the judge holding the pretrial conference
      for good cause shown, the parties may be authorized to defer listing of
      exhibits or objections until a later date to be specified by the judge holding
      the pretrial conference. The mere listing of an exhibit on an exhibit list by a
      party does not mean it can be offered into evidence by the adverse party
      without all necessary evidentiary prerequisites being met.


      (B)    Uncontroverted Facts. The parties have agreed that the following
may be accepted as established facts for purposes of this case only:
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 2 of 16 - Page ID # 1313




       The parties have agreed that the following may be accepted as established
facts for purposes of this case only:

             1.     Plaintiff DoubleTap Defense, LLC (hereinafter, “DTD”) is a
      limited liability company organized under the laws of Georgia. Its only
      member is a citizen of Missouri.

            2.     Defendant Hornady Manufacturing Co. is a corporation
      organized under the laws of Nebraska, with its principal place of business is
      in Grand Island, Nebraska.

            3.    The amount in controversy in this dispute, exclusive of interest
      and costs, exceeds seventy-five thousand dollars.

             4.      Hornady conducts business within the geographical boundaries
      of this district, and a substantial part of the events or omissions giving rise
      to DTD’s claims occurred in this district.

           5.    DTD was formed as Heizer Technologies, LLC in or about late
      2010 or 2011 by Marvin Dufner and Ray Kohout and later renamed as
      DoubleTap Defense, LLC.

            6.     Hornady is a manufacturer of ammunition for sportsmen, law
      enforcement, and military professionals. The Court has jurisdiction over
      Hornady because it is a citizen of the State of Nebraska with its principal
      place of business located within the District of Nebraska.

             7.     On December 22, 2010, Central Holding Corporation filed a
      trademark application with the USPTO under Serial No. 85-204480 seeking
      registration of the trademark “DOUBLETAP” in connection with firearms—
      specifically, “pistols”.

             8.       On June 11, 2012, CHC assigned the Application in the mark
      to Heizer Technologies, LLC. At and before the 2012 SHOT Show, a
      national firearms tradeshow, DTD used the DOUBLETAP trademark to
      promote the forthcoming DoubleTap Tactical Pocket Pistol (the “Pocket
      Pistol”) it intended to manufacture and sell.

                                         2
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 3 of 16 - Page ID # 1314




            9.     The DOUBLETAP mark is permanently etched into the Pistol’s
     barrel and its frame above the grip panel.

          10. Some of Hornady’s ammunition products bear its registered
     TAP mark, under which Hornady has sold various products since 1997.

            11. To protect this TAP mark, Hornady sued two unrelated
     entities—DTD and Double Tap Ammunition, Inc. (“DTA”)—for trademark
     infringement.

          12. Hornady sued DTA on January 5, 2011, see Hornady
     Manufacturing Company, Inc. v. Double Tap Ammunition, Inc., No. 2:11-cv-
     00018-TS (D. Utah), and sued DTD on or about June 11, 2012 [see Hornady
     Manufacturing Company v. Heizer Firearms, LLC, et al., No. 2:11-cv-3117-
     WKU-CRZ (D. Neb.).

          13. Hornady and DTD resolved their dispute in the District Court of
     Nebraska through execution of a Trademark Assignment and License
     Agreement (the “Agreement”), effective March 13, 2013.

           14. Under the terms of the Agreement, DTD agreed to assign to
     Hornady all right, title and interest in the DOUBLETAP Marks, to cause all
     other parties claiming an interest in the DOUBLETAP Marks to assign all
     such interest to Hornady, to abandon its registration application, and to pay
     Hornady a $25,000 license fee.

          15. The Agreement also contained an indemnification provision,
     the meaning of which the parties dispute:

           SECTION 7. INDEMNIFICATION. EACH PARTY SHALL
           INDEMNIFY, DEFEND, PROTECT, AND HOLD HARMLESS
           THE OTHER PARTY AND ITS OFFICERS, DIRECTORS,
           OWNERS, MEMBERS AND EMPLOYEES FROM AND
           AGAINST ALL CLAIMS, DEMANDS, LAWSUITS, DAMAGES,
           LIABILITIES, JUDGMENTS, COSTS, AND EXPENSES
           (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING

                                       3
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 4 of 16 - Page ID # 1315




           FROM OR RELATING TO A PARTY’S BREACH OF THIS
           AGREEMENT; OPERATION OF ITS BUSINESS, ITS
           DESIGN, MANUFACTURE, SALE OR DISTRIBUTION OF
           ANY PRODUCT AND/OR SERVICES, THE ACT OF ANY
           EMPLOYEE, AGENT, OR PRINCIPAL CONNECTED WITH
           ITS BUSINESS; ITS OBLIGATIONS UNDER THIS
           AGREEMENT; ANY LIABILITY RESULTING FROM THE USE
           OR MISUSE OF ANY PRODUCT AND/OR SERVICES BY
           ANY END USER OF SUCH PRODUCT AND/OR SERVICES;
           OR, WITH RESPECT TO LICENSEE, LIABILITY RELATED TO
           TRADEMARK INFRINGEMENT CLAIMS FOR ITS USE OF
           THE MARKS AS CONTEMPLATED BY THIS AGREEMENT.
           THE INDEMNIFIED PARTY SHALL RETAIN THE RIGHT TO
           SELECT ITS COUNSEL IN THE EVENT THE INDEMNIFIED
           PARTY IS THREATENED WITH OR JOINED IN ANY ACTION
           ARISING FROM THE INDEMNIFYING PARTY’S ACTIONS
           OR INACTION.

           16. Paragraph 10 of the Agreement provides that DTD shall
     promptly notify Hornady of any and all infringements, imitations, simulations
     or other illegal use or misuse of the "Marks", as that term is defined in the
     Agreement and that Hornady shall determine whether to take any action to
     prevent such use or misuse.

           17. Following execution of the Agreement, DTD alerted Hornady to
     the existence of at least three other businesses using the DOUBLETAP
     Mark and requested that Hornady, pursuant to the terms of the Agreement,
     address these activities.

           18. On or about March 7, 2013, Hornady transmitted cease-and-
     desist letters to companies which DTD informed Hornady were using the
     DOUBLETAP Mark.

           19.   DTD abandoned its registration of the Mark in March 2013.

         20. Hornady continued to litigate with DTA regarding the
     DOUBLETAP Mark. The U.S. District Court for the District of Utah and the

                                       4
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 5 of 16 - Page ID # 1316




     U.S. Court of Appeals for the Tenth Circuit ultimately held that DTA’s
     unregistered mark did not infringe on Hornady’s TAP mark.

             21. DTD was formed to produce Kohout’s concept of a Derringer-
     style, two-barrel concealable firearm that would fire single shots out of each
     barrel through successive “double tap” trigger pulls (the “Pocket Pistol”).

           22. Kohout has experience in the firearm sales industry. He does
     not have a formal education in engineering or firearm design.

          23. DTD promoted the Pocket Pistol as being available in either .45
     ACP or 9 mm, and in either a titanium or aluminum frame.

          24. The Pocket Pistol carried two rounds and housed two additional
     rounds in its integral grips.

           25. While Kohout had knowledge about designing firearms, Dufner
     did not. Dufner’s role at DTD was to provide capital and contribute his
     experience in running businesses.

           26. DTD was capitalized by Dufner either directly through personal
     loans, or by bank loans he personally guaranteed.

          27. Kohout patented his idea for the trigger mechanism of the
     Pocket Pistol and that patent was assigned to DTD.

          28. DTD initially intended to have the Pocket Pistol manufactured
     by Heizer Defense, LLC, but that relationship ended before production
     began.

           29. Heizer Defense, and associated companies and individuals,
     were party to a dispute with DTD concerning intellectual property rights in
     the Pocket Pistol, which ended with a settlement agreement in which
     Charles Heizer was added as a co-inventor to DTD’s utility patent.

          30. DTD partnered with Azimuth Technologies to produce the
     Pocket Pistol. Pursuant to this agreement, Azimuth would manufacture the

                                        5
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 6 of 16 - Page ID # 1317




     Pocket Pistols and DTD would purchase them from Azimuth as needed at
     approximately $170 per unit for resale to distributors.

            31. In total, Azimuth manufactured 23,000 to 25,000 Pocket Pistols
     under a single purchase order from DTD for 25,000 aluminum-frame Pocket
     Pistols.

            32. As DTD and Azimuth developed the Pocket Pistol, they became
     aware that the Pocket Pistol had the potential to “double strike,” meaning
     the pistol would fire both barrels simultaneously in response to one trigger
     pull. The parties do not agree on whether this potential was due to the use
     of incorrect ammunition or whether it was due to a problem with the Pocket
     Pistol’s design.

           33. DTD began shipping Pocket Pistols for retail sale in or about
     late May or early June 2013.

           34. Although the price for a Pocket Pistol ranged depending on the
     model and features, DTD sold the Pocket Pistol to distributors on average
     for approximately $400.

           35. Soon after the Pocket Pistol’s launch DTD began to receive
     customer complaints of double strikes, which continued into August 2013
     despite an attempted adjustment to the firing spring. The parties dispute
     whether these reports reflect the use by consumers of incorrect ammunition
     or whether they reflect a problem with the Pocket Pistol’s design.

           36. By October 2013, DTD and Azimuth had been in discussions
     about the complaints of double strikes. DTD decided to temporarily suspend
     shipping until the cause of the problem was identified and a solution
     implemented.

           37. As late as December 2013, DTD was considering a recall and
     engaging in plans to replace components of Pocket Pistols that had already
     shipped. DTD opted not to do a recall.




                                       6
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 7 of 16 - Page ID # 1318




            38. DTD’s earnings in its first twelve months of selling the Pocket
     Pistol are set out in the below table, with losses designated by parentheses:

Month               Sales Revenue          Gross Profit       Net Income
May 2013            $130,317               $54,311            $(23,950)
June 2013           $736,004               $322,355           $245,718
July 2013           $1,493,327             $689,957           $605,444
August 2013         $1,481,248             $482,862           $473,350
September 2013      $1,118,994             $40,173            $336,580
October 2013        $81,771                $40,173            $(85,482)
November 2013       $90,662                $22,605            $(139,130)
December 2013       $119,307               $49,394            $(17,431)
January 2014        $26,849                $1,850             $(174,999)
February 2014       $20,370                $(14,701)          $(93,541)
March 2014          $60,767                $16,385            $(41,890)
April 2014          $6,880                 $8,860             $(72,578)

             39. By April 2014, DTD was seeking to sell its remaining inventory
     of its original Pocket Pistol, referred to by DTD as the “Gen 1” design, and
     did not intend to produce pistols with that same design any longer.

           40. DTD entered into an agreement with Azimuth in which 6,000
     guns of the remaining inventory of 8,300 guns which DTD had not yet
     purchased from Azimuth would be sold to Bill Hicks & Co., Ltd., a leading
     national wholesale distributor of firearms.

           41. The DTD–Azimuth agreement provided that DTD would sell
     6,000 pistols to Bill Hicks for $200.00 per Pocket Pistol, and that it would
     pay Azimuth $50.00 per Pocket Pistol plus $5.00 in consideration of excise
     tax.

           42. The sale to Bill Hicks was negotiated in April 2014, and Bill
     Hicks ultimately purchased about 4,500 guns, which were ordered and
     shipped in May 2014.




                                       7
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 8 of 16 - Page ID # 1319




           43. The remaining guns after the Bill Hicks sale were largely sold
     to Chattanooga Shooting Supply directly by Azimuth, and at this time DTD
     has virtually no inventory of Pocket Pistols remaining.

          44. The Bill Hicks sale with DTD was handled by Bill Hicks’s
     Merchandise Manager and Senior Purchasing Agent, Matthew Taschner.

            45. Taschner purchased the Pocket Pistols with the intention of
     selling them to retailers at approximately $250 but after selling some at that
     price initially was only able to sell the balance at $150.

           46. As early as mid-2013, DTD considered manufacturing a
     second-generation model of its Pocket Pistol, which was referred to by DTD
     as the “Gen 2”.

            47. DTD was considering manufacturing the Gen 2 models in at
     least three versions: aluminum, titanium, and polymer.

            48. DTD communicated with Azimuth in November 2013 regarding
     the metal-frame versions of the Gen 2, and discussed potential changes,
     including a redesigned the trigger mechanism.

           49. Kohout does not recall if those discussions with Azimuth
     progressed beyond November 2013, and he does not recall if he ever
     received CAD drawings for the metal-frame Gen 2 from Azimuth.

           50. In November 2013, Ray Kohout met and otherwise
     communicated with Paul Reed of Nordon Inc. They discussed the following
     issues regarding the manufacture of a polymer frame Pocket Pistol: a)
     approximate unit cost, b) mold development and manufacturing cost, c)
     approximate time frames for production, and d) production runs.

           51.    In November 2013, Mr. Kohout also met with Tom Pierce, an
     engineer.

          52. DTD did not ever produce a prototype of the Gen 2 in either a
     polymer or metal frame.

                                        8
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 9 of 16 - Page ID # 1320




           53. On or about June 9, 2014, DTA sent a cease-and-desist letter
     to DTD alleging that DTD’s use of DOUBLETAP Mark infringed on DTA’s
     unregistered mark.

            54. On or about June 13, 2014, DTD provided the DTA cease-and
     desist letter to Hornady.

          55. In correspondence from DTD’s counsel accompanying the DTA
     cease-and-desist letter, dated June 13, 2014, DTD stated:

           Pursuant to Section 7 of the Agreement, Hornady has a
           responsibility to “indemnify[,] defend, protect, and hold
           harmless the other party . . . from and against all claims,
           demands, lawsuits, damages, liabilities, judgments, costs and
           expenses (including reasonable attorneys’ fees) arising from or
           relating to . . . with respect to the licensee, liability related to
           trademark infringement claims for its use of the marks as
           contemplated by [the] Agreement.” Accordingly, our clients are
           seeking to invoke this protection in light of the demand letter
           and court orders referenced above.

             56. On June 20, 2014, counsel for Hornady wrote to counsel for
     DTD stating Hornady’s belief that it had no indemnity obligation in
     connection with DTA’s claim and that DTD would be responsible to defend
     itself.

            57. DTA never filed a complaint against DTD alleging trademark
     infringement, or any other claim relating to DTD’s use of the Marks as
     defined in the Agreement, or initiated any other type of legal action against
     DTD.

           58. No judgment, or any other form of enforceable legal obligation,
     has been entered against or imposed upon DTD and in favor of DTA on the
     basis of any claim for trademark infringement, or any other claim relating to
     DTD’s use of the Marks as defined in the Agreement.



                                        9
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 10 of 16 - Page ID # 1321




             59. DTD has not paid any sum to DTA, in settlement of any
       asserted claims or demands or for any other reason in connection with
       DTA’s June 9, 2014 cease-and-desist letter.

             60. On June 7, 2018, DTD filed a Complaint alleging Hornady
       breached the Agreement and filed a First Amended Complaint on June 8,
       2018.

             61.    The parties stipulate and agree to the authenticity of each and
       every exhibit included in the exhibit list submitted to the Court in their joint
       proposed Final Pretrial Conference Order.

             62. The parties stipulate and agree that Marvin Dufner, Raymond
       Kohout, Raymond Reynolds, Matthew Taschner, Yijun Carrie Zhou, and
       Lenoir Zaiser IV or each more than 100 miles from the place of trial and such
       absence was not procured by any party.

       (C)     Controverted and Unresolved Issues. The issues remaining to be
determined and unresolved matters for the court’s attention are:1


       1.      Breach of Duty.

             a.     DTD Proposes: Whether Hornady's failure to indemnify and/or
       protect DTD from liability, damages, or claims arising from, inter alia, "the
       operation of its business" in accordance with Section 7 of the Agreement is
       a breach.

                b.    Hornady Proposes: Whether Hornady’s refusal of DTD’s
       request for indemnification was a breach of Section 7 of the Trademark
       Assignment and License Agreement (“Agreement”) as it pertained to liability
       for trademark infringement claims—specifically, whether DTD incurred
       liability to Double Tap Ammunition, Inc. (“DTA”) that triggered an indemnity
       obligation on the part of Hornady under Section 7 of the Agreement.

       1   The scope of the breach of duty and causation issues before the court is a subject of
ongoing debate. The parties’ respective positions on these issues will be addressed in the parties’
trial briefs.

                                               10
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 11 of 16 - Page ID # 1322




     2.    Causation.

           a.    DTD Proposes: Whether Hornady’s alleged breach of the
     Agreement in refusing DTD’s request for indemnification and/or protection
     was the proximate cause of the damages DTD is alleged to have suffered.

           b.     Hornady Proposes: Whether Hornady’s alleged breach of the
     Agreement in refusing DTD’s request for indemnification for liability related
     to trademark claims was the proximate cause of the damages DTD is
     alleged to have suffered.

     3.    Damages.

           a.     DTD Proposes: Whether DTD has proven damages
     proximately caused by Hornady's breach of the Agreement exclusive of
     attorney’s fees. Plaintiff's expert witness has opined that the damages
     proximately caused from Hornady's breach reflects the loss of 100% of the
     fair market equity of DTD, which was $4,072,000.00. Defendant's expert
     witness has opined that the damages are $0.00.

          b.     Hornady Proposes: The damages, if any, which DTD has
     proven with reasonable certainty.

     4.    Attorney’s Fees.

         a.    Whether DTD is entitled to attorney’s fees as an element of
     damages under Section 7 of the Agreement.

           b.    The amount of attorney’s fees, if any, incurred by DTD as a
     proximate result of Hornady’s alleged breach of Section 7 of the Agreement.


            c.    Whether a substantially prevailing party in this case is entitled
     to attorney’s fees under Section 11.4 of the Agreement.




                                       11
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 12 of 16 - Page ID # 1323




      5.    Mitigation of Damages.


            a.    DTD Proposes: Whether the provisions of the Agreement itself
      precluded DTD from defending the claim, as it no longer owned the naming
      and trademark rights at the time the claim arose.


            b.    Hornady Proposes: If the Court finds that DTD has proven
      breach, causation, and damages, as set forth above, whether and to what
      extent DTD failed to take reasonable steps to minimize its damages by
      rebranding its products or negotiating a license with DTA, and the amount
      of DTD’s alleged damages that could have been avoided if it had done so.


      (D)   Witnesses. All witnesses, including rebuttal witnesses, expected to
be called to testify by plaintiff, except those who may be called for impeachment
purposes as defined in NECivR 16.2(c) only, are:


      Marvin Dufner (Live)
            8 Rauscher Drive
            St. Louis, MO 63124

      Raymond Kohout (Deposition)
          15 Spring Green Court
          Lake Ozark, MO 65049

      Raymond Reynolds (Deposition)
          1283 Somerset Field Drive
          Chesterfield, MO 63005

      Yijun Carrie Zhou (via Zoom link)
            Aprio
            5 Concourse Parkway, Suite 1000
            Atlanta, GA 30328



                                       12
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 13 of 16 - Page ID # 1324




      All witnesses expected to be called to testify by defendant, except those who
may be called for impeachment purposes as defined in NECivR 16.2(c) only, are:


      Lenoir Zaiser, IV (Deposition)
            Azimuth Technology, LLC
            10130 Market Street, Ste. 7
            Naples, FL 34112

      Matthew Taschner (Deposition)
           5516 91st Crescent North
           Brooklyn Park, MN 55443

      William Kenedy (Live)
            Lutz & Co., P.C.
            13616 California Street
            Suite 300
            Omaha, Nebraska 68154


      It is understood that, except upon a showing of good cause, no witness
      whose name and address does not appear herein shall be permitted to
      testify over objection for any purpose except impeachment. A witness who
      has been identified as offering testimony solely to establish foundation for
      an exhibit shall not be permitted to testify for any other purpose, over
      objection, unless such witness has been disclosed pursuant to Federal Rule
      of Civil Procedure 26(a)(3). A witness appearing on any party’s witness list
      may be called by any other party.

      The parties stipulate and agree that they do not object to the appearance of
      witnesses by deposition or remotely by Zoom link.


      (E)    Expert Witnesses’ Qualifications. Experts to be called by plaintiff and
their qualifications are:


      Yijun Carrie Zhou (via Zoom link)—The curriculum vitae of Ms. Zhou is
      attached hereto.



                                        13
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 14 of 16 - Page ID # 1325




         Experts to be called by defendant and their qualifications are:


         William Kenedy (live)—The curriculum vitae of Mr. Kenedy is attached
         hereto.

         Matthew Taschner—Mr. Taschner is listed above as a fact witness, but to
         the extent his testimony comes within the scope of Federal Rule of Evidence
         702, his qualifications to offer such testimony are set forth herein. Mr.
         Taschner is an industry-leading professional in the firearm wholesale
         industry. He has worked in purchasing for Bill Hicks & Co., Ltd. for 26 years
         and is currently its merchandise manager and senior purchasing agent. Bill
         Hicks is a wholesaler of firearms that ranks in the top five of any brand
         firearm for wholesale distribution. While at Bill Hicks, Mr. Taschner has
         purchased from gun manufacturers and sold to gun distributors or retailers
         millions of firearms, including rifles, shotguns, handguns, and every other
         form of firearm available in the United States except for Class III weapons,
         which are fully automatic weapons. Prior to working at Bill Hicks & Co. Mr.
         Taschner worked for nine and a half years in firearm retail.

         The parties stipulate and agree that they do not object to the appearance of
         witnesses by deposition or remotely by Zoom link.2


         (F)    Voir Dire. Counsel have reviewed Federal Rule of Civil Procedure
47(a) and NECivR 47.2(a) and suggest the following with regard to the conduct of
juror examination:
         Not applicable.
         (G) Number of Jurors. Counsel have reviewed Federal Rule of Civil
Procedure 48 and NECivR 48.1 and suggest that this matter be tried to a jury
composed of _____ members.


2
    As to expert reports:
     --The parties intend to use the expert reports as demonstrative exhibits only; and
     --The supplemental report of Yijun Carrie Zhou, and the opinions within it, have been
     stricken by court order. See Filing No. 121, dated August 17, 2021.

                                            14
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 15 of 16 - Page ID # 1326




      Not applicable.


      (H)    Verdict. The parties [will] [will not] stipulate to a less-than-unanimous
verdict. (If applicable), the parties’ stipulation is: __________________________.
      Not applicable.


      (I)    Briefs, Instructions, and Proposed Findings. Counsel have reviewed
NECivR 39.2(a), 51.1(a), and 52.1, and suggest the following schedule for filing
trial briefs, proposed jury instructions, and proposed findings of fact, as applicable:


      By October 1, the parties will:
         • List their respective objections to exhibits in the Exhibit List.
         • Submit their respective deposition designations.

      By October 4, 2021, the parties will:
         • Submit their objections to the other party’s deposition designations.
         • Submit their respective deposition counterdesignations.
      By October 5, the parties will:
         • File their trial briefs.
         • File their proposed findings of fact.
         • Submit their objections to the other party’s deposition
           counterdesginations.
         • File their motions in limine.


      (J)    Length of Trial. Counsel estimate the length of trial will consume not
less than 2 days, not more than 3 days, and probably about 2 days.


      (K)    Trial Date. Trial is set for October 12, 2021.




                                          15
8:18-cv-00492-JFB-CRZ Doc # 124 Filed: 09/21/21 Page 16 of 16 - Page ID # 1327




By:   s/Robert J. Kaufman
      Robert J. Kaufman
      Eric M. Underriner
      HALL BOOTH SMITH, P.C.
      191 Peachtree Street, Suite 2900
      Atlanta, Georgia 30350
      (404) 954-5000
      rkaufman@hallboothsmith.com
      eunderriner@hallboothsmith.com
      Counsel for Plaintiff DoubleTap Defense, LLC

By:   s/ Andre R. Barry
      Andre R. Barry, #22505
      Nathan D. Clark, #25857
      CLINE WILLIAMS WRIGHT
         JOHNSON & OLDFATHER, L.L.P.
      233 South 13th Street
      1900 U.S. Bank Building
      Lincoln, Nebraska 68508
      abarry@clinewilliams.com
      nclark@clinewilliams.com
      Counsel for Defendant Hornady Manufacturing, Co.

                                          BY THE COURT:




                                          Hon. Cheryl Zwart, Magistrate Judge




                                     16
